        Case: 3:16-cv-00406-jdp Document #: 233 Filed: 08/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

NORMAN STAPLETON,

        Plaintiff,
                                                      Case No. 16-cv-406-jdp
   v.

KENNETH GRAY, STEPHEN
KOZLOWSKI, JAMES SMITH, MICHAEL
VAN CASTER, PAUL ADAMS, SCOTT
COAKLEY, DAVID FOLEY, JAMES
HAMILTON, WILLIE MCGEE, MICHAEL
PASKEL, CRAIG BATES, CAMERON
CANADY, TIMOTHY GIBSON, THOMAS
KURIC, ALLEN OWENS, SEAN TATE,
DUANE BULL, RANDALL HEPP, JOHN
MAGGIONCALDA, STEVE BETHKE,
GEORGE COOPER, EDWARD WALL,
KEVIN CARR, JON LITSCHER, GARY
HAMBLIN, CATHY JESS, MARC
CLEMENTS, JOY TASSLER, MICHAEL
MCCORMICK, and PAT CHAMBERLIN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             8/10/2021
        Peter Oppeneer, Clerk of Court                        Date
